 In the Matter Of MINNEAPOLIS-HONEYWELL REGULATORCOMPANYandMINNEAPOLIS PRINTING PRESSMEN&ASSISTANTS UNIONNo. 20,AFFIL-IATED WITH I.P. P. & A. U. OF N. A., A. F. OF L.In the Matter Of MINNEAPOLIS-HONEYWELL REGULATOR COMPANYandMINNEAPOLIS TYPOGRAPHICAL UNION No. 42In the Matter of MINNEAPOLIS-HONEYWELL REGULATOR COMPANYandUNITED ELECTRICAL,RADIO AND MACHINEWORKERS OF AMERICA,LOCAL 1145In the Matter of MINNEAPOLIS-HONEYWELL REGULATORCOMPANYandLOCAL 1145, UNITED ELECTRICAL, RADIO & MACHINE WORKERS OFAMERICA; MINNEAPOLIS HONEYWELLREGULATOR EMPLOYEESASSOCIA-TION; AND MINNEAPOLIS PRINTING PRESSMENAND ASSISTANTS' UNIONNo. 20Cases Nos. R-3157 to R-3159, inclusive, respectively, and RE-32SUPPLEMENTAL DECISIONANDORDERApril 17, 19 2On August 22, 1941, Minneapolis-Honeywell Regulator Company,herein called the Company, Minneapolis Printing Pressmen & Assist-antsUnion No. 20, affiliated with I. P. P. & A. U. of N. A.; A. F. of L.,herein called the Printing Pressmen, Minneapolis TypographicalUnion No. 42, A. F. of L., herein called the Typographers, UnitedElectrical, Radio & Machine,Workers of America, Local 1145, hereincalled the United, Honeywell Employees Federal Local Union No.22849, affiliated With the A. F. of L., herein called the Federal, Book-binders & Bindery Women Local Union No. 12, A. F. of L., hereincalled the Bookbinders; and the Regional Attorney in the EighteenthRegion (Minneapolis,Minnesota)of the National Labor RelationsBoard, herein called the Board,entered into a STIPULATION FOR CERTI-FICATION UPON CONSENT ELECTION in the above-entitled consolidatedproceedings.Pursuant to the stipulation, an election by secret ballotwas conducted on September 11, 1941, under the direction and super-vision of the Board's Regional Director for the Eighteenth Region40 N. L R. B., No. 114.633 634DECISIONS OF NATIONALLABOR RELATIONS BOARDamong the production and maintenance employees of the Company,employees of the warehouses, stores, shipping and receiving depart-ments, cost department counters and weighers, watchmen, inspectorsother than supervisory inspectors, employees in the planning cribsother than supervisory employees, employees in the model shop ofthe engineering department, and excluding all foremen, assistantforemen, other supervisory employees, guards, employees whose workplaces them in a confidential relation to management, employees ofthe general office, all employees of the engineering department, exceptas specified above, all employees in the production office, and all deskgirls, to determine whether they desired to be represented by theUnited, or by the Federal, or by neither.' On September 15, 1911, theRegional Director, acting pursuant to the parties' stipulation andArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, as amended, issued his Election Report, copiesof which were duly served on the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------2, 227Total ballots cast-----------------------------------------2,106Total ballots challenged-----------------------------------133Total blank ballots----------------------------------------0Total void ballots-----------------------------------------0Total valid votes cast-------------------------------------1,973Votes cast for Honeywell Employees Union, Local No. 22849,A. F. of L----------------------------------------------962Votes cast for United Electrical, Radio and Machine Workersof America, Local 1145----------------------------------947Votes cast forneitherorganization------------------------64In his Election Report, the Regional Director, in accordance withparagraph VI (c) of the stipulation of August 22, 1941; did not ruleon 94 challenges which had been made on the ground that the em-ployees in question were supervisory, but referred them to the Board.Of the remaining 39 challenges made on other grounds, the RegionalDirector referred 2 to the Board because some showing was madethat the employees who had cast the ballots in question were super-visory.The Regional Director recommended, further, that 6 of theremaining challenges be overruled and that 31 be sustained.IPursuantto thesame stipulation,separate elections were also conducted on September11, 1941, under thedirection and supervision of the Regional Director among:(1) theprinting pressmen and typographical employeesin the Company'sprinting room, and(2) the bookbinders in the Company's printing room.On January28, 1942, the Boardissued a Decisionand CertificationofRepresentatives based on the results of theseseparate elections,certifying the- PrintingPressmen as the duly designated collectivebargaining representative of the printing pressmen and typographical employees andcertifying the Bopkbinders as the duly designated collective bargaining representative ofthe bookbinders.38 N. L.R B 652. MIIVNE'APOLIS-HONEYWELL REGULATOR COMPANY635Objections to the Election Report were filed by the Company onSeptember 20, 1941, and by the United and the Federal on September29, 1941.The United on September 29, 1941, also filed objections tothe conduct of the election.Thereafter, the Regional Director con-ducted an investigation of the objections filed by the parties.Aspart of the investigation, and pursuant to notice duly served on all theparties, an informal hearing was held before the Regional Director onOctober 8 and 9, 1941, at Minneapolis, Minnesota.The Company, theUnited, and the Federal were represented. by counsel and participatedin the hearing.During the hearing, the United requested and theRegional Director ruled that the United's objections to the conductof the election be referred to a Trial Examiner to be designated bythe Board.Following the investigation and hearing conducted by theRegional Director, he issued his Report on Objections dated October16, 1941, copies of which were duly served on the parties.The Reporton Objections contained no rulings or recommendations, but only find-ings as to the nature of the work done by the 27 employees as to whosechallenged ballots the Regional Director's Election Report had maderecommendations with which one or more of the parties took issue intheir objections to the Election Report.By order dated November 3, 1941, the Board directed the RegionalDirector to investigate the objections to the conduct of the election andto issue a Supplemental Report on Objections; ordered that a hearingbe held before a duly designated Trial Examiner for the purpose oftaking evidence as to the 96 challenged ballots referred by theRegionalDirector to the Board; and authorized the Regional Director to issueappropriate notice of such further hearing. In accordance with theorder, the Regional Director thereafter issued his Supplemental Re-port on Objections dated December 27,1941; copies of which were dulyserved on the -parties.He found that the United's objections raisedno substantial and material issues with respect to the conduct of theelection, except insofar as group leaders in the Company's employ hadengaged in certain activities which would constitute interference withthe election if engaged in by supervisory employees.Thereafter, byorder dated January 16, 1924, the Board directed that, at the hearingbefore a duly designated Trial Examiner directed to be held by theorder of November 3, 1941, evidence be taken not only as to the 96challenged ballots referred by the Regional Director to the Board,but also as to the 27 challenged ballots cast by the employees named inthe Regional Director's Report on Objections dated October 16, 1941,and as, to the activities of group leaders which the Regional Directorfound in his Supplemental Report on Objections dated December 27,1941, might raise a substantial and material issue with respect to theconduct of the election.A motion further to enlarge the scope of 636the hearing was filed by the United on January 29, 1942, and wasdenied by the Board.Pursuant to notice duly served on the Company, the United, andthe Federal, a hearing was held from February 3 to February 17,1942, at Minneapolis, Minnesota, before Will Maslow, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board, theCompany, the United, and the Federal were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence on all but oneof the issues referred to the Trial Examiner was afforded all parties.As to the issue of the activities of group leaders, the Trial Examinertook no evidence at the hearing but directed,-without objection, thatany of the parties might, within 10 days after the close of the hearing,submit offers of proof on the question of interference with the election.An offer of proof was accordingly filed with the Board by the Unitedon March 2,1942.Thereafter, briefs were filed with the Board by theCompany and the Federal on March 9, 1942, and by the United onMarch 12, 1942.The offer of proof and the briefs have been fullyconsidered by the Board.It is now more than 9 months since the Company filed its petitionherein, almost 8 months since the STIPULATION FOR CERTIFICATIONUPON, CONSENT ELECTION was signed by the parties, and more than7 months since the election was held on September 11, 1941.TheRegional Director's report shows that some 2100 ballots were cast inthat election and that, excluding the challenged ballots, there was adifference of only 15 between the number.of votes cast for the Federaland the number of votes cast for the United.The protracted proceed-ings since the election have covered a period in which the countryhas been plunged into walr and has begun a staggering program ofproduction of goods for the war effort, a program in which the Com-pany's plant is taking, part.It is claimed, and we have little doubt,that this change by the Company from peace-time production to warproduction has substantially altered the nature of its operations andthe composition of its working force.Because the STIPULATION FOR CERTIFICATION UPON CONSENT ELEC-TION did not resolve all the issues among the parties, but reserved someissues for decision by the Regional Director and some for decisionby the Board, it has led to disagreement among the parties and todelay in disposition of the proceeding.The lapse of time has resultedin substantial alteration of the situation in which our decision mustoperate.Certification of either union as a collective bargainingrepresentative on the present inconclusive record would in any eventbe based of necessity on ambiguous circumstances, in view of theextremely narrow margin between the unions in the election and in MINNEAPOLIS-HONEYWELL REGULATOR COMPANY637view-, further, of the speculative nature of any attempt 'to estimatethe effect on the Company's employees of the support given by groupleaders to both unions.In any case, before a collective bargaining representative couldbe certified in this proceeding, it would first be necessary to take furtherevidence as to the status and duties of the group leaders who were per-mitted to vote in the election without challenge and as to the inter-ference with the election which the United's offer of proof tends toshow.To take such'further evidence would require another hearingand would entail additional delay in disposition of the proceeding.It will not, in our opinion, promote stability of industrial relationsin the Company's plant or effectuate the purposes of the Act to holdany further hearings under the present STIPULATION FOR CERTIFICA-TION UPON CONSENT ELECTION or to pass on the merits of the issueswhich have arisen thereunder.We shall, therefore, set aside the election of September 11, 1941, anddismiss the petitions filed herein by the Company and the United, butwithout prejudice to the filing of new petitions.ORDERBy virtue of and pursuant to the power vested,in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to National Labor Relations Board Rules and Regula-tions-Series 2, as amended,IT IS HEREBY ORDERED that the election among the production andmaintenance employees of Minneapolis-Honeywell Regulator Com-pany, Minneapolis, Minnesota, held on September 11, 1941, be, andit hereby is, vacated and set aside;AND IT Ise FURTHER ORDERED that the petitions for investigation andcertification of representatives filed herein by Minneapolis-HoneywellRegulator Company and by United Electrical, Radio & MachineWorkers of America, Local 1145, be, and they hereby are, dismissedwithout prejudice.